

117 SRES 365 ATS: Honoring the life, legacy, and achievements of MacNolia Cox.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 365IN THE SENATE OF THE UNITED STATESSeptember 15, 2021Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, legacy, and achievements of MacNolia Cox.Whereas MacNolia Cox (Montiere) was born on January 12, 1923, in Kenmore, Ohio, to her parents John Thomas Cox and Alberta (Evans) Key, and raised in Akron, Ohio;Whereas MacNolia was a member of Livingston Baptist Church and, as a child, enjoyed reading the dictionary from A to Z to learn the definitions and spellings of words;Whereas, in 1936, at the age of 13, MacNolia won the Akron Spelling Bee at the Akron Armory over the course of 2.5 hours, besting 50 other participants and becoming the first Black participant to win the competition;Whereas MacNolia won the Akron Spelling Bee with the word voluble in front of 3,000 people, taking home a $25 prize and a ticket to Washington, D.C., to compete in the Scripps National Spelling Bee;Whereas, upon arriving in Washington, D.C., MacNolia was forced to stay in a segregated hotel and was not permitted sit with the other participants during the competition;Whereas, during the competition, MacNolia was asked to spell the word nemesis, which at the time was capitalized and therefore barred from the competition;Whereas the use of this word in the competition was immediately protested by a Beacon Journal reporter, and despite learning 100,000 approved words, MacNolia misspelled the word and finished the competition fifth overall, taking home a $75 prize;Whereas, upon her return to Akron, MacNolia was greeted by a parade of hundreds of cars of community members, where local dignitaries made speeches on behalf of her success;Whereas MacNolia went on to work as a domestic employee for a local doctor; andWhereas MacNolia Cox Montiere died of cancer on September 12, 1976, at the age of 53, and was survived by her husband John, stepson Nelson Montiere, stepdaughter Joan Montiere Tabler, brother Otis Cox, sisters Orabell Finney, Rosa Lee Jackson, and Ollie Davis, and 1 granddaughter: Now, therefore, be itThat the Senate honors the life, legacy, and achievements of MacNolia Cox, an inspiration for young students of color today. 